MEMORANDUM **
Julio Rivera-Garcia appeals the sentence imposed following his guilty plea to illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a), with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2). Rivera-Garcia contends that the district court erred in denying his request for a downward departure under U.S.S.G. § 5K1.16 on account of his voluntary surrender.
In the plea agreement, Rivera-Garcia expressly waived his right to appeal the judgment and sentence. Because there is no indication in the record, and Rivera-Garcia does not contend, that the waiver was not knowing and voluntary, United States v. Anglin, 215 F.3d 1064 (9th Cir.2000), we enforce the waiver and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.